Citation Nr: 1203916	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-16 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to May 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by which the RO, in pertinent part, declined to reopen the Veteran's claim of entitlement to service connection for PTSD.  The Board notes that finally decided claims cannot be reopened unless new and material evidence is submitted.  See generally 38 C.F.R. § 3.156 (2011).

In October 2010, the Veteran testified at a hearing before the undersigned, which took place at the RO.  A transcript of the hearing is of record.

In a January 2011 decision, the Board found, in relevant part, that new and material evidence had been received and reopened the claim of entitlement to service connection for PTSD.  Subsequently, the Board denied the claim.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the Veteran and VA's General Counsel asked that the Court remand to the Board the issue of entitlement to service connection for PTSD and to leave undisturbed the other matters addressed in the Board's January 2011 decision.  By Order dated in August 2011, the Court granted the JMR and remanded this case to the Board for action consistent with the JMR.  

In December 2011, the Veteran submitted additional argument along with a waiver of initial RO consideration.  38 C.F.R. § 20.1304 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that service connection for PTSD is warranted due to certain in-service stressors that cannot be independently verified.  Most saliently, he asserts that while stationed aboard the U.S.S. Conecuh, he was assigned to guard prisoners with no mechanist to protect himself other than a baton and that he feared for his life after being assaulted.  Deck logs from the U.S.S. Conecuh reflect that 15 prisoners from Camp Allen, Virginia came on board in March 1956 while the ship was in Norfolk.

The Veteran made assertions similar to the foregoing in written statements, during VA treatment in 2002, and while testifying at the October 2010 hearing.  His statements regarding this stressor have been consistent over time.  In addition, he has submitted a lay statement in corroboration.  Moreover, the service records reflect that the Veteran was indeed assigned to the U.S.S. Conecuh in March 1956 when the alleged stressor occurred.

In order for service connection for PTSD to be granted, the evidence must not only reflect credible evidence of a stressor.  In addition, the evidence must show that the Veteran has a diagnosis of PTSD that is linked to the claimed stressor.  See generally 38 C.F.R. § 3.304(f) (2011).  Here, there is insufficient evidence to grant the claim, because definitive medical evidence connecting a diagnosis of PTSD to the particular stressor relevant herein is absent.  There is evidence corroborating the presence of the prisoners on the ship and the Veteran has stated that he had fear of harm from the prisoners and felt as if he would be attacked.  As such, a VA examination to determine whether the Veteran suffers from PTSD that is linked to the reported stressor is necessary.  The examination instructions are contained in the second paragraph below.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all VA mental health treatment records dated from August 2005 to the present.

2.  Schedule a VA mental health examination.  The claims file must be provided to the examiner.  The RO should provide the examiner with information regarding the reported stressor.  The mental health professional must determine whether the Veteran suffers from PTSD in accordance with 38 C.F.R. § 4.125(a) (2011).  If so, the stressor or stressors upon which the diagnosis is based should be specified.  A full rationale for all opinions and conclusions should be provided, and pertinent documents in the claims file should be reviewed in conjunction with the examination.  The examination report should indicate whether the requested review of the claims file was accomplished.  

3.  Thereafter, readjudicate the issue on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


